Exhibit 10.2

 

Name:

 

[·]

Dollar Value of Dollar-denominated Restricted Stock Units:

 

[·]

Date of Grant:

 

[·]

 

COMFORT SYSTEMS USA, INC.
2012 EQUITY INCENTIVE PLAN

 

DOLLAR-DENOMINATED PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

 

This Dollar-denominated Performance Restricted Stock Unit Agreement (the
“Agreement”), is made, effective as of the [·]th day of [·], [·] (the “Grant
Date”) between Comfort Systems USA, Inc., a Delaware corporation (the
“Company”), and [·] (the “Participant”).

 

1.                                      Restricted Stock Unit Award.  The
Participant is hereby awarded, pursuant to the Comfort Systems USA, Inc. 2012
Equity Incentive Plan (as amended from time to time, the “Plan”), and subject to
its terms, an award (the “Award”) consisting of the following Dollar-denominated
Performance Restricted Stock Units (the “Units”).  Each Unit entitles the
Participant to the conditional right to receive, without payment but subject to
the conditions and limitations set forth in this Agreement and in the Plan, one
share of common stock of the Company, par value $0.01 per share (the “Shares”),
subject to adjustment pursuant to Section 10 of the Plan in respect of
transactions occurring after the date hereof:

 

(a) Tranche 1 Units: a number of units equal to $[·] divided by the Fair Market
Value per Share on the Determination Date (as defined below).

 

(c) Tranche 2 Units: a number of units equal to $[·] divided by the Fair Market
Value per Share on the Determination Date.

 

2.                                      Meaning of Certain Terms.  Except as
otherwise defined herein, all capitalized terms used herein have the same
meaning as in the Plan. The following terms shall have the following meanings:

 

(a) “Adjusted EPS” shall mean for each fiscal year (i) the Company’s earnings
from its continuing operations, as determined and reported in accordance with
generally accepted accounting principles in the Company’s regularly-prepared
financial statements, excluding the following non-cash items: (w) good will
impairment, (x) write-off of debt costs, (y) restructuring charges, and (z) any
cumulative effect of a change in accounting principles, divided by (ii) the
weighted average number of shares of common stock outstanding during the year,
all as determined in accordance with generally accepted accounting principles.

 

(b) “Annual Adjusted EPS Percentage” shall mean for each fiscal year, a fraction
(expressed as a percentage) equal to (i) the Company’s Adjusted EPS for the
fiscal year divided by (ii) the Annual Adjusted EPS Target for the fiscal year.

 

--------------------------------------------------------------------------------


 

(c) “Annual Adjusted EPS Target” shall mean with respect to any fiscal year,
unless otherwise provided by the Committee, the same meaning as under the
Company’s 2012 Senior Management Annual Performance Plan, or any successor plan
or arrangement.

 

(d) “Annual Total Shareholder Return Rank” shall mean for each fiscal year, a
fraction (expressed as a percentage) equal to (i) the number of companies in the
Peer Group in respect of which the Company’s Total Shareholder Return for the
fiscal year equals or exceeds each such Peer Group company’s Total Shareholder
Return for the fiscal year, divided by (ii) the total number of companies in the
Peer Group.

 

(e) “Average Adjusted EPS Percentage” shall mean the percentage equal to (i) the
sum of each Annual Adjusted EPS Percentage for each fiscal year in the
Performance Period, divided by (ii) the number of fiscal years in the
Performance Period.

 

(f) “Peer Group” shall mean the companies set forth on Schedule A hereto as
amended from time to time; provided, that a member of the Peer Group shall be
dropped therefrom (i) if the Peer Group company ceases to be a publicly traded
company or (ii) upon the announcement of a definitive agreement for (x) the
acquisition of the Peer Group company, (y) the acquisition of 65% or more of the
gross assets of the Peer Group company or (z) the merger of the Peer Group
company with another company or companies where the Peer Group company’s then
current board of directors will not constitute a majority of the board of
directors of the surviving corporation.

 

(g) “Performance Period” shall mean the period consisting of the Company’s 2016,
2017 and 2018 fiscal years.

 

(h) “Total Shareholder Return” shall mean, with respect to each company in the
Peer Group, an amount equal to (i) (x) the average closing price per share of
the Peer Group company’s common stock during the thirty (30) consecutive days
preceding December 31st of the fiscal year over (y) the average closing price
per share of the Peer Group company’s common stock during the thirty (30)
consecutive days following January 1st of the fiscal year, plus (ii) the amount
of any dividends paid by the Peer Group company on a per share basis (calculated
as if such dividends had been reinvested in the applicable company’s common
stock).

 

(i) “Total Shareholder Return Rank” shall mean a fraction (expressed as a
percentage) equal to (i) the sum of each Annual Total Shareholder Return Rank
for each fiscal year in the Performance Period, divided by (ii) the number of
fiscal years in the Performance Period.

 

3.                                      Vesting.

 

(a)                                 Tranche 1 Units: The Tranche 1 Units earned
under this Agreement (the “Earned Tranche 1 Units”), unless earlier cancelled
and forfeited in accordance with the Plan and this Agreement, shall become fully
vested on the Determination Date, provided the Participant has remained
continuously employed by the Company or its Affiliates through the first
business day following the last day of the Performance Period.  The number of
Earned Tranche 1 Units shall be equal to the Tranche 1 Units (identified in
Section 1 above) multiplied by the Tranche 1 Relative Performance Multiplier (as
defined herein).  The “Tranche 1 Relative Performance Multiplier” will be
determined by comparing the Company’s Total Shareholder Return to the

 

2

--------------------------------------------------------------------------------


 

Total Shareholder Return of each of the companies in the Peer Group during the
Performance Period (determined in the manner set forth below).

 

(i) If the Company’s Total Shareholder Return Rank is below 25%, the Tranche 1
Relative Performance Multiplier shall be 0.

 

(ii) If the Company’s Total Shareholder Return Rank is equal to 25%, the Tranche
1 Relative Performance Multiplier shall be equal to 0.5.  If the Company’s Total
Shareholder Return Rank is equal to 50%, the Tranche 1 Relative Performance
Multiplier shall be equal to 1. If the Company’s Total Shareholder Return Rank
is between 25% and 50%, the Tranche 1 Relative Performance Multiplier will be
determined using a straight line interpolation (between 0.5 and 1).

 

(iii) If the Company’s Total Shareholder Return Rank is greater than or equal to
75%, the Tranche 1 Relative Performance Multiplier shall be equal to 2.   If the
Company’s Total Shareholder Return Rank is between 50% and 75%, the Tranche 1
Relative Performance Multiplier will be determined using a straight line
interpolation (between 1 and 2).

 

(b)                                 Tranche 2 Units: The Tranche 2 Units earned
under this Agreement (the “Earned Tranche 2 Units”), unless earlier cancelled
and forfeited in accordance with the Plan and this Agreement, shall become fully
vested on the Determination Date, provided the Participant has remained
continuously employed by the Company or its Affiliates through the first
business day following the last day of the Performance Period.  The number of
Earned Tranche 2 Units shall be equal to the Tranche 2 Units (identified in
Section 1 above) multiplied by the Tranche 2 Relative Performance Multiplier (as
defined herein).  The “Tranche 2 Relative Performance Multiplier” will be
determined based on the Company’s Adjusted EPS during the Performance Period
(determined in the manner set forth below).

 

(i) If the Company’s Average Adjusted EPS Percentage is below 70%, the Tranche 2
Relative Performance Multiplier shall be 0.

 

(ii) If the Company’s Average Adjusted EPS Percentage is equal to 70%, the
Tranche 2 Relative Performance Multiplier shall be equal to 0.25.  If the
Company’s Average Adjusted EPS Percentage is equal to 100%, the Tranche 2
Relative Performance Multiplier shall be equal to 1.  If the Company’s Average
Adjusted EPS Percentage is between 70% and 100%, the Tranche 2 Relative
Performance Multiplier will be determined using a straight line interpolation
(between 0.25 and 1).

 

(iii) If the Company’s Average Adjusted EPS Percentage is greater than 120%, the
Tranche 2 Relative Performance Multiplier shall be equal to 2.  If the Company’s
Average Adjusted EPS Percentage is greater than 100% and less than or equal to
120%, the Tranche 2 Relative Performance Multiplier will be determined using a
straight line interpolation (between 1 and 2).

 

(c)                                  Rule of 75.  Notwithstanding anything to
the contrary in this Section 3, if the Participant retires from the Company at a
time when the sum of his or her age in whole years and his or her years of
service with the Company (as determined in a manner consistent with the

 

3

--------------------------------------------------------------------------------


 

method used for purposes of determining vesting under the Comfort Systems
USA, Inc. 401(k) Plan) is at least 75, the Participant shall be deemed to
satisfy the continuous employment condition set forth in Sections 3(a) and
3(b) and the Tranche 1 Units and Tranche 2 Units shall remain eligible to vest
on the Determination Date.   The number of Earned Tranche 1 Units and Earned
Tranche 2 Units will in each case be determined in accordance with the
provisions of Sections 3(a) and 3(b), provided, however, that the maximum number
of Earned Tranche 1 Units shall not exceed the number of Tranche 1 Units that
would become Earned Tranche 1 Units if the Company’s Total Shareholder Return
Rank was equal to 50% and the number of Earned Tranche 2 Units shall not exceed
the number of Tranche 2 Units that would become Earned Tranche 2 Units if the
Company’s Average Adjusted EPS Percentage was equal to 100%.

 

(d) No Tranche 1 Units or Tranche 2 Units shall vest or become earned hereunder
until the Compensation Committee has determined and certified in accordance with
the requirements of Section 162(m) of the Code the attainment of the Company’s
Total Shareholder Return Rank and the Company’s Average Adjusted EPS following
the end of the Performance Period, which determination and certification shall
occur in the first calendar quarter following the end of the Performance Period.
The date of such determination and certification is the “Determination Date”.

 

(e) Notwithstanding anything to the contrary in this Section 3, the Committee
may, in its sole discretion, reduce the number of Units vesting on any date
pursuant to this Award, and may cause any unvested Units under this Award to be
forfeited, based on the individual performance of the Participant as compared
with specific individual goals, which may be based on objective or nonobjective
factors related to the Participant’s performance.

 

4.                                      Delivery of Shares.  The Company shall,
as soon as practicable upon the vesting of any portion of the Award (but in no
event later than March 15 of the year following such vesting) effect delivery of
the Shares with respect to such vested portion to the Participant (or, in the
event of the Participant’s death, to the Designated Beneficiary).  No Shares
will be issued pursuant to this Award unless and until all legal requirements
applicable to the issuance or transfer of such Shares have been complied with to
the satisfaction of the Committee.

 

5.                                      Dividends; Other Rights.  The Award
shall not be interpreted to bestow upon the Participant any equity interest or
ownership in the Company or any Affiliate prior to the date on which the Company
delivers Shares to the Participant.  The Participant is not entitled to vote any
Shares by reason of the granting of this Award or to receive or be credited with
any dividends declared and payable on any Share prior to the date on which such
Shares are delivered to the Participant hereunder.  The Participant shall have
the rights of a shareholder only as to those Shares, if any, that are actually
delivered under this Award.

 

6.                                      Certain Tax Matters.  The Participant
expressly acknowledges that because this Award consists of an unfunded and
unsecured promise by the Company to deliver Shares in the future, subject to the
terms hereof, it is not possible to make a so-called “83(b) election” with
respect to the Award.  The Participant expressly acknowledges and agrees that
the Participant’s rights hereunder, including the right to be issued Shares upon
the vesting and settlement of the Award (or any portion thereof), are subject to
the Participant’s promptly paying, or in respect of any later requirement of
withholding being liable promptly to pay at such time as such withholdings

 

4

--------------------------------------------------------------------------------


 

are due, to the Company in cash (or by such other means as may be acceptable to
the Committee in its discretion) all taxes required to be withheld, if any.  No
Shares will be required to be transferred in satisfaction of the Award (or any
portion thereof) unless and until the Participant or the person then holding the
Award has remitted to the Company an amount in cash sufficient to satisfy any
federal, state, or local requirements with respect to tax withholdings then due
and has committed (and by holding this Award the Participant shall be deemed to
have committed) to pay in cash all tax withholdings required at any later time
in respect of the transfer of such shares, or has made other arrangements
satisfactory to the Committee with respect to the payment of such taxes.  The
Participant also authorizes the Company and its Affiliates to withhold such
amounts from any amounts otherwise owed to the Participant, but nothing in this
sentence shall be construed as relieving the Participant of any liability for
satisfying his or her obligations under the preceding provisions of this
Section 6.

 

7.                                      Nontransferability.  The Award may not
be transferred except as expressly permitted under Section 9(f) of the Plan.

 

8.                                      Effect on Employment or Service Rights. 
Neither the grant of this Award, nor the delivery of Shares under this Award in
accordance with the terms of this Agreement, shall give the Participant any
right to be retained in the employ or service of the Company or its Affiliates,
affect the right of the Company or its Affiliates to discharge or discipline
such Participant at any time, or affect any right of such Participant to
terminate his or her employment relationship with the Company at any time.

 

9.                                      Amendments.  No amendment of any
provision of this Agreement shall be valid unless the same shall be in writing.

 

10.                               Non-Competition; Non-Solicitation. The
Participant will not, during the period of employment by or with the Company or
any of its Affiliates, and for a period of twelve (12) months immediately
following the termination of his or her employment with the Company and its
Affiliates, for any reason whatsoever, directly or indirectly, on his or her own
behalf or on behalf of or in conjunction with any other person, company,
partnership, corporation or business of whatever nature:

 

(a) engage, as an officer, director, shareholder, owner, partner, joint
venturer, or in a managerial capacity, whether as an employee, independent
contractor, consultant or advisor, or as a sales representative, or make
guarantee loans or invest, in or for any business engaged in the business of
mechanical contracting services, including heating, ventilation and air
conditioning, plumbing, fire protection, piping and electrical and related
services (“Services”) in competition with the Company or any of its Affiliates
within seventy-five (75) miles of where the Company or any affiliated operation
or Affiliate conducts business if within the preceding two (2) years the
Participant has had responsibility for, or material input or participation in,
the management or operation of such other operation or Affiliate;

 

(b) call upon any person who is, at that time, an employee of the Company or any
of its Affiliates in a technical, managerial or sales capacity for the purpose
or with the intent of enticing such employee away from or out of the employ of
the Company or any Affiliate;

 

5

--------------------------------------------------------------------------------


 

(c) call upon any person or entity which is at that time, or which has been
within two (2) years prior to that time, a customer of the Company or any
Affiliate for the purpose of soliciting or selling Services; or

 

(d) call upon any prospective acquisition candidate, on the Participant’s own
behalf or on behalf of any competitor, which acquisition candidate either was
called upon by the Participant on behalf of the Company or any Affiliate or was
the subject of an acquisition analysis made by the Participant on behalf of the
Company or any Affiliate for the purpose of acquiring such acquisition
candidate.

 

(e) Notwithstanding the above, the foregoing agreements and covenants set forth
in this Section 10 shall not be deemed to prohibit the Participant from
acquiring as an investment not more than one percent (1%) of the capital stock
of a competing business whose stock is traded on a national securities exchange
or on an over-the-counter or similar market.  It is specifically agreed that the
period during which the agreements and covenants of the Participant made in this
Section 10 shall be effective shall be computed by excluding from such
computation any time during which the Participant is in violation of any
provision of this Section 10.

 

(f) If the Company determines that the Participant is not in compliance with the
agreements and covenants set forth in this Section 10 above, and such
non-compliance has not been authorized in advance in a specific written waiver
from the Company, the Committee may, without limiting other remedies that may be
available to the Company, cause all or any portion of the Award to be forfeited,
whether or not previously vested, and may require the Participant to remit or
deliver to the Company the amount of any consideration received by the
Participant upon the sale of any Shares delivered under the Award.  The
Participant acknowledges and agrees that the calculation of damages from a
breach of the foregoing agreements and covenants would be difficult to calculate
accurately and that the remedies provided for herein are reasonable and not a
penalty.

 

11.                            Governing Law.  This Agreement and all claims or
disputes arising out of or based upon this Agreement or relating to the subject
matter hereof will be governed by and construed in accordance with the domestic
substantive laws of the State of Delaware without giving effect to any choice or
conflict of laws provision or rule that would cause the application of the
domestic substantive laws of any other jurisdiction.

 

12.                               General.  This Award is subject to the Plan.
In the event of a conflict between the terms of this Award and the Plan, the
Plan shall govern. For purposes of this Award and any determinations to be made
by the Committee hereunder, the determinations by the Committee shall be binding
upon the Participant and any transferee.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

By acceptance of the Award, the Participant agrees to be subject to the terms of
the Plan.  The Participant further acknowledges and agrees that (i) the
signature to this Agreement on behalf of the Company is an electronic signature
that will be treated as an original signature for all purposes hereunder and
(ii) such electronic signature will be binding against the Company and will
create a legally binding agreement when this Agreement is countersigned by the
Participant.

 

Executed as of the     day of [·], [·].

 

Company:

COMFORT SYSTEMS USA, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

Participant:

 

 

Name:

 

 

 

Address:

 

[Signature Page to Dollar-denominated Performance Restricted Stock Unit
Agreement]

 

--------------------------------------------------------------------------------